


109 HR 5981 IH: Competitiveness in Contracting

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5981
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To limit the noncompetitive award of Federal contracts in
		  response to major disasters and emergencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Competitiveness in Contracting
			 Act.
		2.Limitation on
			 noncompetitive award of contracts during major disasters and
			 emergencies
			(a)LimitationIn awarding a contract to procure property
			 or services in connection with a major disaster or emergency, if the head of an
			 executive agency awards the contract using procedures other than competitive
			 procedures pursuant to the exception provided in section 303(c)(2) of the
			 Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)),
			 the contract may be for a period of not greater than 90 days, with an option to
			 extend the contract for 1 additional 90-day period.
			(b)Justification
			 for additional extensionsA contract described in subsection (a)
			 may be extended beyond the periods allowed under that subsection if the head of
			 the executive agency concerned submits to Congress in writing a justification
			 explaining the rationale for the extension of the contract.
			(c)Encouragement of
			 competitionThe head of each executive agency should encourage
			 the use of competitive procedures in the award of contracts in connection with
			 a major disaster or emergency.
			(d)Major disaster
			 and emergencyIn this section, the terms major
			 disaster and emergency have the meanings provided in
			 section 102 of the Robert T. Stafford Disaster and Emergency Assistance Act (42
			 U.S.C. 5122).
			
